Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152752                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152752
                                                                    COA: 319998
                                                                    Wayne CC: 13-007629-FC
  DARRIN CRAWFORD,
             Defendant-Appellant.
  ________________________________________/

        On order of the Court, the application for leave to appeal the October 13, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         We further ORDER the Wayne Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  Michael J. McCarthy, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court. If the defendant is not indigent, he
  must retain his own counsel. The parties shall file supplemental briefs within 42 days of
  the order appointing counsel, or of the ruling that the defendant is not entitled to
  appointed counsel, addressing whether the failure to administer any oath to the jury
  following jury selection, but before the beginning of the trial, amounts to plain error
  requiring reversal. The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2016
           p0615
                                                                               Clerk